Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-19 are allowed.   
Attention is made to the various definitions of reclaimed asphalt material and virgin asphalt found in the as-filed specification (¶[0015], ¶[0016]) in making these reasons for allowance.
The closest prior art is Molenberg (WO2010077141) which teaches asphalt binders made from recycled asphalt and rejuvenating resin to a certain penetration depth.  Molenberg is silent on the use tear off shingles or manufactured waste shingles as a source of the recycled asphalt and is also silent on the softening point, solubility and penetration values of the claims.  These values are not inherent to any composition or part of the composition as they depend on many factors including processing temperatures and times.   The prior art and Molenberg are silent on motivations to arrive at the specific combination of softening points, solubilities and penetration values for both a reclaimed material and the overall asphalt composition in such a way as to arrive the claimed invention using Molenberg unless using hindsight.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher M Rodd/Primary Examiner, Art Unit 1766